Citation Nr: 9935850	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-11 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher rate of dependency and indemnity 
compensation (DIC).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION


The veteran had active duty from June 1941 to October 1943.  
He died in September 1955.   The appellant is the veteran's 
surviving spouse.

This matter was originally before the Board of Veterans' 
Appeals (Board) in September 1997 on appeal from a February 
1994 rating decision from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, which 
determined that the appellant was not entitled to a higher 
rate of DIC.  In September 1997, the Board affirmed the RO's 
denial of the claim.  The veteran appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a March 1999 
order, the Court vacated the Board's decision and remanded 
the claim for additional proceedings.  The veteran's case has 
been returned to the Board for action consistent with the 
Court's decision.


REMAND

The veteran had active duty service from June 1941 to October 
1943, and it was recorded on an Army discharge document (W. 
D., A. G. O. Form No. 55) that his physical condition was 
poor at the time of his separation from service.  The veteran 
died on September 11, 1955.  The certificate of death 
indicates that the disease or condition directly leading to 
death was disseminated Hodgkin's Disease, and that rheumatic 
heart disease was a significant condition contributing to 
death but not related to the disease or condition causing 
death.  At the time of his death, service connection was in 
effect for rheumatic heart disease with mitral stenosis and 
aortic insufficiency, evaluated as 60 percent disabling.  In 
December 1955, the RO increased the veteran's rating for his 
rheumatic heart disease, for accrued benefits purposes, to 
100 percent for the period from September 6, 1955 to 
September 11, 1955.  In January 1956, the RO granted the 
appellant's claim of entitlement to basic DIC benefits.

In November 1993, the appellant filed a claim of entitlement 
to a higher rate of DIC.  In February 1994, the RO denied the 
claim.  The appellant appealed, and in September 1997, the 
Board denied the appellant's claim.  The appellant appealed, 
and in March 1999, the Court vacated and remanded the Board's 
decision.

In its decision, the Court noted that pursuant to 38 U.S.C.A. 
§ 1311(a)(2) (West 1991), DIC will be "increased by $185 in 
the case of the death of a veteran who at the time of death 
was in receipt of or was entitled to receive...compensation for 
a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding his death."  (emphasis in original).  
The Court further noted that in Hix v. West, 12 Vet. App. 138 
(1999) it held that the phrase "or was entitled to receive" 
grants a claimant the right to obtain a determination as to 
whether the deceased veteran hypothetically would have been 
entitled to receive compensation at a total disability rating 
for a continuous period of at least eight years immediately 
preceding death.  

In this case, the Court explained its ruling by stating that 
the record of adjudication at the RO and Board levels was 
"ambiguous" as to whether there were decisions made on the 
"hypothetically would have been entitled to" issue.  The 
Court further stated, in essence, that even if the Board's 
decision were read broadly to include this issue, the Board 
would have been deciding an issue not adjudicated by the RO, 
without a determination as to whether the appellant had been 
notified of her rights, and whether she had been prejudiced, 
as required by Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  
In addition, although the appellant had stated that, in her 
opinion, VA records were missing, the Court indicated that it 
did not appear that the Board had made a determination as to 
whether there were outstanding records of treatment which 
were not currently associated with the claims file.  
Specifically, the appellant had asserted that the claims file 
in the Board's possession was about half of what was at the 
time the RO adjudicated the claim, although she could not 
name any specific records that were missing.  In addition, 
she indicated that medical records from a physician, 
identified as Dr. Grinus, who treated the veteran shortly 
after service, could not be located as he was probably 
deceased.  She also stated that she did not have an address 
where a request for his records might be sent.  Finally, she 
stated that the veteran had been in and out of VA hospitals 
for the last three years of his life.  In this case, there 
are no records of VA treatment dated prior to 1955.  On 
remand, the RO should make a determination as to whether 
there are any pertinent and obtainable records of treatment 
which are not currently associated with the claims file, to 
include VA hospital and/or VA outpatient treatment reports.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should contact the appellant 
and request that she provide a list of 
all dates and locations at which the 
veteran received medical treatment 
between September 1947 and his death.  
After obtaining any necessary 
authorizations, the RO should obtain and 
associate with the claim file copies of 
all pertinent treatment records which are 
not currently associated with the claims 
file.

2.  After undertaking any additional 
indicated development, the RO should 
adjudicate on a de novo basis the claim 
of entitlement to a higher rate of DIC,  
on the basis of all the evidence of 
record, and all applicable laws, 
regulations, and case law, to include Hix 
v. West, 12 Vet. App. 138 (1999).  

If the benefit sought on appeal is not granted, the appellant 
and her representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review. The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
appellant until she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


